DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-22 and 24) and Species A (Fig. 2) in the reply filed on 11/4/2022 is acknowledged. Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Regarding applicant’s election of Species A (Fig. 2), it is emphasized that claims 16-19 are directed to the non-elected embodiment of Species B, specifically the optical analyzer shown in Fig. 3 (as detailed in the restriction requirement).  Specifically, these claims all require a second light source (interrogation beam) which is only shown/disclosed in relation to Fig. 3 (“in the embodiment illustrated in Figure 3, the optical analyzer assembly 342 has a different design than in the previous embodiments. More specifically, in this embodiment, rather than detecting and analyzing the light pulse emitted from the plasma or broken section of the light guide as the returning energy beam 224C (illustrated in Figure 2), a separate, second energy source 380, e.g., a second light source, is used to interrogate the light guide 322A.”; page 29 of applicant’s specification).  Therefore, claims 16-19 are withdrawn from further consideration as drawn to a nonelected species (Species B, Fig. 3).  Therefore, claims 1-15, 20-22 and 24 are pending examination. 
Claim Interpretation
For clarity, the examiner would like to emphasize that the current claim language recited in independent claim 1, does not require that the light moves in a second direction back through the same optical fiber that transmitted the light in the first direction.  All that is required is a light guide/fiber that delivers light to a target (in a first direction) and this light (from the light guide) is returned/back-reflected from the target, i.e. moves in a second direction opposite to the first, to a detector.  Specifically, the second direction of light does not have to be within the fiber/guide, so long that it travels in a direction opposite the first direction for at least a portion of its path.  The examiner contends that return/back-reflected light from a target inherently moves in a second/opposite direction than light initially delivered to the target. While applicant discloses an embodiment where light travels in a second direction back through the same fiber/guide that transmitted the light in the first direction, the examiner contends that it’s improper to read the specification into the claims. 
Applicant is reminded that “apparatus claims cover what a device is, not what a device does” and “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim”.  Applicant should review MPEP sections 2112, 2114 and 2115. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
optical analyzer assembly in claims 1, 3-6 and 9-11
distal light receive” in claims 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-15, 20-22 and 25 are objected to because of the following informalities:  Applicant’s use of active verbs/method steps, e.g. “generates”, “receiving”, “receives”, “is received”, “is analyzed”, “is guided”, “is amplified”, to denote functional language should be clarified to recite a structure element configured to/adapted to/capable of perform(ing) a function (instead of a structure actively performing a method step, as currently written) to make it clear that this language denotes a specific functional limitation of the structural element (and not a structural element actively performing a method; which would be indefinite 2173.05(p)).  It is noted that some of these issues rise to the level of being indefinite; see 112, 2nd rejection below. Appropriate correction is required.  Applicant should review all of the claim limitations, as the list of examples (provided by the examiner above) is not exhaustive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 5] This claim recites “optically detect potential damage to the light guide”.  First, this is a functional limitation of the optical detector and the specification fails to describe how this is achieved.  Specifically, the specification and claims make a distinction between failure and potential damage.  While detection of failure of an optical fiber is common and well-known within the art, it is unclear 1. What the distinction is between failure and potential damage and 2. How potential damage is detected as compared to failure.  Furthermore, “potential” damage implies that damage has not yet occurred, i.e. it predicts damage before it actually occurs.  It is completely unclear from the specification how a detector would predict damage (with no actual damage having occurred).  Based on the lack of discussion related to detection of potential damage, the examiner contends this limitation fails the written description requirement.
[Claim 7] The claimed “distal light receiver” is not sufficiently described in the specification to reasonably convey to a POSITA the structure responsible for the claimed function.  The specification fails to provide any details as to what this “distal light receiver” structurally encompasses.  Specifically, “an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function” and “an original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved” MPEP 2163. 
Regardless of whether or not this limitation is interpreted under 112, 6th, the issue remains the same, as applicant’s specification fails to sufficiently describe the structure necessary to perform the function. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 20-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “the balloon interior receiving a balloon fluid” is indefinite as it’s unclear if the metes and bounds of this claim require a fluid to be present, i.e. actively received, inside of the balloon, i.e. infringement only occurs in the situation/circumstance that there is actually fluid received/present within the balloon, or if this merely means a balloon capable of receiving fluid.  For examination purposes, the examiner contends that this is merely a balloon that is configured to receive a fluid (which seeming any/all balloons are). 
[Claim 5] This claim recites “optically detect potential damage to the light guide” which is indefinite.  Specifically, it’s unclear what is meant by potential damage in the context of the claims and the specification.  For example, does potential damage preclude that actual damage has already occurred, i.e. it predicts that damage could/may occur, but has not yet occurred?  Furthermore, the claims and specification make a distinction between failure and potential damage, but it’s unclear what the difference is between failure and potential damage.  Especially considering applicant’s own specification states “the present invention detects any noted failures within the catheter system 100, e.g., breaking of, damage to, or failure of the light guide”.  Based on this damage is a type of failure, so it’s unclear how to interpret “potential damage” as compared to “failure”.  For examination purposes, the examiner contends that if a prior art reference teaches detecting “failure” this encompasses potential damage. 
 [Claim 7] The limitation “distal light receiver” is indefinite.  Specifically, the metes and bounds of this claimed structural element is unclear, as it claimed/disclosed purely by its function, with no explanation/details as to the structure that performs the function. MPEP 2173.05(g) states “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”  Regardless of whether or not this limitation is interpreted under 112, 6th paragraph, the issue remains the same. 
Furthermore, the limitation is indefinite as it’s unclear if the “returning energy beam” recited here is the same or different than the “light energy from the light guide that moves in a second direction that is opposite the first direction” as recited in claim 1.  Seemingly these are the same beam, i.e. returning energy beam = light moving in the second/opposite direction, but the claims do not make that clear.  Appropriate correction is required. 
As pointed out above, these limitations are related to functional limitations of a light guide, specifically its distal end.  Specifically, all of these limitations are related to the intended use/effect.  Seemingly any/all optical fibers are capable of such a function/effect.  See MPEP sections 2112, 2114 and 2115. For examination purposes, the examiner contends that any optical fiber is capable of receiving light at its distal end and therefore includes a “distal light receiver”, i.e. the distal end face of the optical fiber is the distal light receiver.  
[Claim 8] The limitation “the plasma that is generated in the balloon fluid” lacks antecedent basis, as no plasma has been recited in claims 1 or 7.  
Furthermore, it’s unclear how this limitation serves to further limit the structure of the claimed light guide.  This appears to be intended use/contingent limitation, i.e. a desired target of the light energy, which seemingly doesn’t limit the structure of the light guide. 
[Claims 14-15] It is unclear if the recited “control electronics” are positively required/recited or merely part of an intended use.  Specifically, the first time control electronics are introduced in the claims is within a statement of intended use, i.e. “to provide an amplified signal that is directed to control electronics”, which seemingly implies that the amplifier is merely capable/configured to direct the amplified signal to a hypothetical, i.e. not required, control electronics.  However, claim 15 goes on to recite “the control electronics being configured…” which seemingly implies that control electronics are required.  Therefore, it’s unclear if the scope of the claim requires a control electronics or merely an amplifier that is able/configured to send the amplified signal to control electronics.  For examination purposes, the examiner contends that control electronics are not required, as this is directed merely to intended use of the amplifier and no positive recitation/requirement for control electronics has been explicitly made in the claims. 
Hastings Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0257641 to Hastings.
[Claims 1, 20 and 22] A catheter system (best seen in Figs. 6, 8, 10 and 32) for treating a treatment site within or adjacent to a vessel wall or a heart valve (intended use; renal artery 12; Figs. 3A and 4), the catheter system comprising: 
a light source that generates light energy (light/laser source(s) 54a and/or 54b, Pars 0092 and 0094; or laser light source 150, Fig. 10, Par 0127); 
a balloon (stabilizing arrangement 55, Fig. 6, Par 0106; balloon 64, Figs. 8 and 32, Par 0108) that is positionable substantially adjacent to the treatment site (Fig. 8, target tissue 49), the balloon having a balloon wall that defines a balloon interior, the balloon interior receiving a balloon fluid (“The balloon 64 can be filled with a fluid” Par 0110 OR “The balloon 64 incorporates a fluid pouch, bladder or channel (referred to as fluid vessel 260)”, Par 0211, Fig. 32; See also Pars 0106, 0108-110, 0148 and 0151); 
a light guide (fiber(s) 92 that supply light to a phototherapy unit 50, at least Pars 0139 and 0181; Figs. 11-19, 21-26, 30 and 31) that is configured to receive the light energy at a guide proximal end (coupled to the light/laser source) and guide the light energy in a first direction from the guide proximal end toward a guide distal end (as it travels down the optical fiber from the source towards the target; “laser light power is conducted by an optical fiber 92 (which may be an optical fiber cable) to a tip assembly 95 at or adjacent a distal end of the optical fiber 92 of a phototherapy unit 50, which can be positioned in the renal artery.” Pars 0139 and 0181) that is positioned within the balloon interior (as can be seen in Figs. 6, 8 and 32, the phototherapy unit 50 and therefore the distal end of the fiber 92 is located within a balloon); and 
an optical analyzer assembly (57 or 160, specifically photodetector and “imaging”; Pars 0093 and 0137) that is configured to optically analyze light energy from the light guide that moves in a second direction that is opposite the first direction (“backreflected” and “returning” light is detected by detector 57/160, Pars 0093 and 0137.  Clearly, this “backreflected” and “returning” light indicates a second/opposite direction than the initial treatment light.  In fact, applicant discloses the same exact “returning energy beam”).
[Claim 2] The examiner contends that the light sources taught by Hastings include all of the necessary parameters in order to provide this intended effect of plasma generation (e.g. Pars 0129-131).  In fact, the embodiment shown/described in relation to Figs. 32-33 explicitly teach such an effect (Pars 0212-213)
[Claim 3] Hastings discloses monitoring the size and location of a cavitation bubble “using imaging providing by the phototherapy unit” (Pars 0216 and 0093); this imaging is considered the optical analyzer.  It is well understood that a cavitation bubble is the result of plasma formation (Par 0189 and applicant’s specification which discusses “plasma-induced bubbles”).  The examiner contends that in order to determine size and location of such a bubble, detection of whether or not plasma generation occurs inherently has to take place.  The optical analyzer is therefore configured to optically determine whether or not plasma generation has occurred.  The location of the plasma generation, i.e. within the balloon interior, does not limit the structure of the optical analyzer itself, as it will be able to detect plasma generation regardless of where it took place. In terms of the structure of the optical analyzer, the examiner contends that this is the exact same structure, i.e. photodetector, that is disclosed by applicant and therefore it is configured to perform the same function; see MPEP sections 2112, 2114 and 2115. If applicant disagrees with this interpretation, see 103 below. 
[Claims 7-10] As explained above in relation to the 112, 2nd rejection, the examiner considers the distal end face of any optical fiber to include a distal light receiver, as it is capable of receiving light.  Furthermore, the examiner contends that all lightguides/optical fibers are structurally configured to receive returning light.  Furthermore, it seems as if the backreflected/return light explicitly taught by Hastings must go through the optical fiber (92) as there is no other structure/path as to how the light emitted from the fiber (92) would return to the detector, if not through the fiber.  If applicant disagrees; see 103 below. 
[Claim 21] Hastings discloses a pulsed laser (Pars 0127-131), specifically an infrared laser (Nd:YLF and TI:sapphire are known infrared lasers, Par 0131; see also Pars 0143 and 0197)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0257641 to Hastings.
As discussed above, the examiner contends that Hastings teaches all of the necessary structural elements for the optical analyzer to be configured to determine whether or not plasma generation has occurred in the balloon interior.  However, if applicant disagrees, the examiner contends that this would be obvious, as Hastings explicitly discloses 1. An optical analyzer that detects plasma generation (in tissue) and 2. An embodiment (Fig. 32) where the plasma generation occurs within the balloon interior.  However, it’s unclear in Hastings if this embodiment (Fig. 32) includes plasma detection.  Therefore, it would be obvious for a POSITA to modify the embodiment where plasma generation occurs within the balloon with the plasma detection feedback feature taught in the other embodiments, as this is merely combining prior art elements according to known methods to yield predictable results.  Specifically, if it desired for any reason to monitor the plasma generation within the balloon, a POSITA would find it obvious to include the known plasma detection. 

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claim 1 above, and further in view of 6,538,739 to Visuri et al.
[Claims 7-10] Hastings explicitly discloses detecting “return” and “backreflected” light, as well as an optical fiber (92) that delivers the light to the target.  This seemingly implies that the “return” and “backreflected” light would travel back through the optical fiber (92) to the photodetector (57 or 160), as there is seemingly no other path for it to travel.  However, Hastings is silent regarding this path of the return/backreflected light.  However, in the same field of endeavor, Visuri teaches a similar laser surgical device that is specifically concerned with detection of resulting gas bubbles (Abstract).  Visuri makes it clear that the same optical fiber (18, Fig. 1) that delivers the laser radiation to the target (medium, Fig. 1) also transmits the return light to the detector (30, Fig. 1); See Col 3, line 44 to Col 4, line 5.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hastings so that the optical fiber (92) also transmits the return/backreflected light to the detector, as this is a commonly known and used configuration, as taught by Visuri. 
Regarding plasma generation within the balloon interior, it is noted that Hastings explicitly teaches an embodiment (Fig. 32) where the plasma is generated/formed in the fluid within the balloon, but it’s not entirely clear if there exists a detector that receives “return” or “backreflected” light in this specific embodiment.  The examiner contends that it would be obvious to incorporate the detector (57 or 160) that receives back-reflected/return light in the specific embodiment taught in Fig. 32.  For the same reasons a detector is beneficial in the other embodiments, it would be useful/beneficial in the embodiment where plasma is generated within the balloon fluid. 
[Claims 11 and 12] Visuri discloses a beamsplitter (14) configured to receive the returning energy beam and direct at least a portion of the returning energy beam to the photodetector (30) with an optical element (focusing lens 22) located in between (Fig. 1; Col 4, lines 6 to 37).  It would have been obvious to one of ordinary skill in the art to modify Hastings to include the configuration of fiber, beamsplitter and photodetector, taught by Visuri, as a known and used configuration to determine presence/size/location of a plasma/cavitation bubble. 
[Claim 13] Visuri discloses detecting multiple wavelengths, with specific examples of red and blue, i.e. visible light (at least Col 5, lines 13-52).  The examiner contends that inherently, i.e. by definition, a detector generates a signal based on whatever is being detected. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings and Visuri as applied to claim 13 above, and further in view of US 2019/0388151 to Bhawalkar.
Hastings and Visuri are discussed above, but fail to explicitly teach an amplifier for amplifying the detected signal.  In the same field of endeavor, Bhawalkar discloses a similar laser treatment and feedback detection device, that is specifically concerned with plasma generation/detection (Pars 0058-60).  Furthermore, Bhawalkar discloses a feedback system that includes a photodetector (1642), an amplifier to amplify this detected signal and send it to control electronics (Par 0223).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the feedback system taught by Hastings and Visuri to include an amplifier, as taught by Bhawalkar, as this is a commonly known and used element in very similar feedback detection systems for laser surgery. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings, Visuri and Bhawalkar as applied to claim 14 above, and further in view of US 2009/0306533 to Rousche et al.
Hastings, Visuri and Bhawalkar are discussed above, but fail to explicitly teach a discriminator circuit.  In the same field of endeavor, specifically laser treatment with feedback detection, Rousche discloses “signals from sensors of the present invention can be passed through discriminatory circuits to insure that only waveforms with specific characteristics are counted” (Par 0036).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Hastings, Visuri and Bhawalkar with the discriminator circuit taught by Rousche as a commonly known and used element to ensure that the signal from sensors only contains the specific/desired characteristics.
Regarding the limitation “the control electronics being configured to compare a timing of the pulse of light energy from the light source as triggered by the pulse generator with a timing of the amplified signal from the photodetector to determine when plasma generation occurred”, as noted above control electronics are not required and therefore this limitation is merely intended use, so long as an amplifier is capable of sending the amplified signal to such a (hypothetical) controller, the claim language is met.  However, in the interest of providing compact prosecution, the examiner contends that Bhawalkar seemingly discloses such a controller (Par 0224).  Furthermore, the location of where the plasma is generated fails to further limit the structure of the controller, the discriminator circuit, the amplifier, the photodetector, beam splitter or light guide, and is merely considered intended use, i.e. the material/article acted upon. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claim 1 above, and further in view of US 2017/0265942 to Grace.
Hastings is discussed above, but fails to explicitly teach a drug-eluting balloon. In the same field of endeavor, Grace discloses the use of a drug-eluting balloon (Par 0009).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the balloon of Hastings to be a drug-eluting balloon, as taught by Grace, as this is a commonly known and used type of balloon in similar devices.




Schmitt Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-11, 13 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0228829 to Schmitt.
[Claims 1, 20 and 22] A catheter system (best seen in Figs. 2A, 4A and 7A-B) for treating a treatment site within or adjacent to a vessel wall or a heart valve (intended use; renal artery 106), the catheter system comprising: 
a light source that generates light energy (light source 290, Fig. 2A; Pars 0043 and 0045 discuss laser sources); 
a balloon (420, Fig. 4A) that is positionable substantially adjacent to the treatment site (“centering the laser ablation system 400 during therapy”, clearly in order to provide the laser therapy to the target, the balloon must be substantially adjacent the treatment site; intended use/inherently capable), the balloon having a balloon wall that defines a balloon interior, the balloon interior receiving a balloon fluid (Pars 0056-57); 
a light guide (optical fiber 240) that is configured to receive the light energy at a guide proximal end (coupled to light source 290; Par 0045) and guide the light energy in a first direction from the guide proximal end toward a guide distal end (light travels the length of the fiber in a first direction from the source to the distal end 230; Pars 0045-46) that is positioned within the balloon interior (as can be seen in Fig. 4A, the distal end of optical fiber 240 is located within the balloon 420); and 
an optical analyzer assembly (detector 740, Fig. 7A) that is configured to optically analyze light energy from the light guide that moves in a second direction that is opposite the first direction (“the same optical fibers used for laser irradiation of the tissue may be used to sense reflectance from tissue in the path of the beam” and “a detector 740 such as a single photodetector, a spectrometer or other photometric apparatus for measuring light intensity within selected wavelength bands is connected to circulator 760 to receive the backscattered light from the tissue through the optical fiber in the ablation catheter” Par 0063; See also Pars 0011, 0059).
 [Claim 4-5] Schmitt discloses “This may include feedback to detect fiber breakage, which may be accomplished by detecting a sudden increase in the light reflected from the fiber caused by specular reflection at the broken fiber interface” (Par 0059; See also Par 0064); this is considered detecting both fiber failure and potential damage to the fiber. 
[Claim 7-10] Schmitt discloses “the same optical fibers used for laser irradiation of the tissue may be used to sense reflectance from tissue in the path of the beam” and “a detector 740 such as a single photodetector, a spectrometer or other photometric apparatus for measuring light intensity within selected wavelength bands is connected to circulator 760 to receive the backscattered light from the tissue through the optical fiber in the ablation catheter” Par 0063; See also Par 0011.  As discussed above, any optical fiber is configured to receive light at its distal end and therefore includes a distal light receiver.  The fibers taught by Schmitt are inherently configured to perform the intended function/effect; MPEP 2114. 
[Claim 11] Schmitt discloses a circulator (760), which appears to be functionally equivalent similar to a beam splitter, and a photodetector (740).  If applicant disagrees, see 103 below. 
[Claim 13] Schmitt specifically detects visible wavelengths, e.g. intense peaks in the blue and green regions (Fig. 7B, Par 0064).  A sensor/detector inherently, i.e. by definition, generates a signal in response to the detected parameter. 
[Claim 21] Schmitt discloses an infrared laser (Pars 0042-43) and “a controller may be configured to control the emission of light from the light source for a duration of between about 2 seconds and about 20 seconds”, which is interpreted as pulsed light. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt as applied to claim 1 above, and further in view US 2002/0045811 to Kittrell 
Schmitt is discussed above, but fails to explicitly teach automatically shutting down operation of the laser system when damage to the fiber has been detected.  In the same field of endeavor, Kittrell disclose a similar laser catheter system with a feedback mechanism.  Specifically, Kittrell discloses shutting off/terminating the laser when failure of the optical fiber is detected (Par 0111 and Claim 62).  Therefore, it would have been obvious to a POSITA to modify the monitoring system of Schmitt to include this automatic shut off when fiber damage/failure is detected, as this is a commonly known safety feature that prevents harm to the patient and prevents further damage to the device.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt as applied to claim 1 above, and further in view of 6,538,739 to Visuri et al.
[Claims 11-12] As discussed above, the examiner interprets the circulator (760) of Schmitt to be a beam splitter, as it divides beams.  However, if applicant disagrees, the examiner contends that a beam splitter is a very commonly known and used optical element to divide/separate a beam.  Specifically, Visuri discloses a very similar feedback system that uses a beam splitter (14) and optical element (focusing lens 22) to transmit returning light beam to a photodetector (30). Therefore, it would have been obvious to a POSITA to modify the feedback/monitory system of Schmitt to include this very common configuration of a beam splitter, focusing lens and photodetector, as taught by Visuri. 
[Claim 13] Both Schmitt and Visuri explicitly teach detecting visible light, e.g. red, blue and green. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt as applied to claim 1 above, and further in view of US 2017/0265942 to Grace.
Schmitt is discussed above, but fails to explicitly teach a drug-eluting balloon. In the same field of endeavor, Grace discloses the use of a drug-eluting balloon (Par 0009).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the balloon of Schmitt to be a drug-eluting balloon, as taught by Grace, as this is a commonly known and used type of balloon in similar devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0143522 to Ransbury discloses a laser balloon catheter with an optical fiber positioned within the (Figs. 1-2) with optical detection/feedback (Pars 0025, 0042-45 and 0060; claim 11)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792